Citation Nr: 1147334	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left eye disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left thumb disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a compensable evaluation for hypertension.

5.  Entitlement to an increased evaluation for residuals of an avulsion fracture, including degenerative joint disease, of the left ankle, evaluated as noncompensably disabling prior to May 7, 2009 and as 10 percent disabling from May 7, 2009.

6.  Entitlement to an increased evaluation for degenerative changes of the cervical spine, currently evaluated as 20 percent disabling.

7.  Entitlement to a compensable evaluation for residuals of a fracture of the right index finger with posttraumatic arthritis.

8.  Entitlement to an increased evaluation for degenerative joint disease of both knees, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1980 to October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.  

As will be addressed in further detail below, the Board is adjudicating the Veteran's claim for a compensable rating for his service-connected hypertension.  The remaining issues listed on the cover page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension has required continuous medication and has been manifested by diastolic readings of primarily 100 or above and systolic readings below 160.  However, diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more has not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in May 2007 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his hypertension disability may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The May 2007 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service VA and private treatment records, as well as medical records from the Social Security Administration (SSA).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.  Indeed, the Veteran has not contended otherwise.  

Also, pertinent VA examinations with respect to the issue adjudicated herein were obtained in June 2007 and May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provide the medical information necessary to apply the appropriate rating criteria.  VA's duty to assist the Veteran in obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Compensable Evaluation - Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, DC 7801.  Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominately 100 or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability evaluation requires diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation requires diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104 (2011).

January 2005 VA treatment records show that the Veteran had not taken his anti-hypertensive medication since November 2004.  His blood pressure was 157/107 and 151/108.  He complained of occasional headaches, dizziness, and blurry vision.  The clinician, noting that the Veteran's hypertension needed better control, increased the dosage of the hypertensive medication.

In March and April 2005, the Veteran's blood pressure was 140/89 and 139/89, respectively.  His blood pressure reading in July 2005 was 138/90.  

In August 2005, the Veteran's blood pressure was 143/84.  The clinician expressed his belief that the Veteran "does not need as much medicine as he is on - largely because he is not compliant with what he has."  The clinician emphasized compliance and consistency.

In April 2007, the Veteran's blood pressure was 125/87.  He reportedly was compliant with his medicine, but the clinician noted that the Veteran had not refilled the prescription recently.  In October 2007, the Veteran's blood pressure was 143/99 and 124/85.

A June 2007 VA examination report contains notations of blood pressure readings of 146/109, 146/104, 139/98, and 138/95.  The Veteran denied a history of headaches.  The examiner noted that no hypertensive heart disease was present and found no significant effect on the Veteran's occupation.

In April 2008, the Veteran's blood pressure was 150/88.

In January 2009, the Veteran's blood pressure readings were 155/110 and 150/95.  Blood pressure readings in March 2009 were 139/98 and 144/99.  The clinician prescribed a second hypertensive medication.  

The most recent VA examination, dated in May 2009, shows that the Veteran took two different medications to control his blood pressure, which was 130/86, 135/86, and 133/93.  He denied a history of headaches.  The examiner noted that continuous medication was needed to control the Veteran's hypertension.  He further noted that this disability does not have a significant effect on the Veteran's occupation. 

In September 2009, blood pressure readings were 147/108 and 148/107.

In May 2010, the Veteran's hypertension was noted to be under good control with medication.  His blood pressure was 135/96.

At the July 2011 hearing, the Veteran stated that he often takes his blood pressure at home or in places such as Wal-Mart and that the diastolic number is usually around 103-104.  He testified that he has missed work because of severe headaches that he attributes to his hypertension.   He also suffers from occasional lightheadedness.

As these records illustrate, the Veteran has exhibited systolic readings ranging from 124 and 157 and diastolic readings ranging from 84 and 110.  While there were no systolic readings at 160 or above, there were at least seven occasions where the Veteran's diastolic pressure was over 100.  In addition, these records show that the Veteran began hypertensive medications to control his blood pressure prior to December 2004 and that his hypertension has required continuous treatment with medication.  In fact, the Veteran has been educated on the benefits of taking the medication on a consistent basis.  In light of the reported diastolic readings and because the hypertension has required continuous treatment with medication, the Board finds that this disability more nearly approximates the degree of impairment contemplated by a 10 percent disability rating under 38 C.F.R. § 4.104, DC 7101.  

An evaluation higher than 10 percent is not warranted.  While the treatment records reflect a single diastolic reading of 110, all of the other readings discussed above were below 110.  Nor does the Veteran have systolic pressure predominantly 200 or more.  Id.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned by this decision is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension.  The Veteran has not required hospitalization due to this service-connected disability.  At the July 2011 hearing, the Veteran testified that he has missed work "a few times" and has used sick leave "[a] lot of times" for headaches that he associates with his hypertension.  Hearing Transcript at 5.  Regardless, this evidence does not rise to the level of marked interference with employment.  Indeed, and in this regard, the Board notes that the June 2007 VA examiner opined that the Veteran's hypertensive heart disease has no significant effect on his occupation.  In addition, the May 2009 VA examiner concluded that the Veteran's hypertension does not have a significant effect on his occupation.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the evidence of record establishes that the Veteran works full-time for the U.S. Postal Service.  Further, as previously noted herein, the June 2007 and May 2009 VA examiners both concluded that the Veteran's hypertension does not have a significant effect on his occupation.  Thus, no further discussion of entitlement to a TDIU is warranted at this time.


ORDER

A compensable rating of 10 percent, but no higher, for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Service Connection - Sleep Apnea

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the medical history report accompanying the September 2004 retirement examination shows that the Veteran reported frequent trouble sleeping.  The clinician noted that the Veteran suffered from insomnia.  Post-service VA treatment records show that the Veteran was diagnosed with sleep apnea in June 2008.  Thus, a medical opinion should be provided to determine the likelihood that the sleep apnea first manifested during active duty service. 

Increased Evaluation - Left Ankle

The Veteran asserts that the severity of his left ankle disability has worsened since his last VA examination in May 2009.  The most recent treatment record is dated April 2009.  Thus, a new VA examination should be provided to assess the current severity of this service-connected disorder.  38 C.F.R. § 3.159(c).
Manlincon Issues

In a February 2007 rating decision, the RO increased the evaluation for the Veteran's service-connected cervical spine disability to 20 percent.  In a correspondence dated April 2007, the Veteran stated that he disagreed with several findings contained in the February 2007 examination report.

In a September 2007 rating decision, the RO denied an increased evaluation for the Veteran's right index finger disability.  In an October 2007 rating decision, the RO declined to reopen the Veteran's claims for service connection for a left eye disability and a left thumb disability, and denied an increased evaluation for a bilateral knee disability.  In an undated correspondence, which was received by the RO in November 2007, the Veteran reported various problems with his knees, right finger, left eye, and left thumb.  

The Board construes the April 2007 correspondence as a timely NOD with the February 2007 rating decision denying an increased evaluation greater than 20 percent for the service-connected cervical spine disability.  Similarly, the Board construes the correspondence received in November 2007 as a timely NOD with the September 2007 rating decision, which denied an increased evaluation for a right finger disability, and the October 2007 rating decision, which declined to reopen service connection claims for left eye and left thumb disabilities and denied an increased evaluation for a bilateral knee disability.  Thus, the February, September, and October 2007 rating decisions remain pending, and the RO is now required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any sleep apnea that he may have.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any sleep apnea diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's sleep apnea had its clinical onset in service or is otherwise related to his active duty.  

A rationale for all opinions must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Also, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the service-connected residuals of an avulsion fracture, including degenerative joint disease, of the left ankle.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing, including X-rays, should be conducted.  

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected left ankle disability, to include any ankylosis and limitation of motion of this joint.  Range of motion testing should include a repetitive motion study and a discussion of the impact of any associated pain, weakness, fatigue, incoordination, and lack of endurance.  

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the issues of entitlement to service connection for sleep apnea and entitlement to an increased evaluation for residuals of an avulsion fracture, including degenerative joint disease, of the left ankle, evaluated as noncompensably disabling prior to May 7, 2009 and as 10 percent disabling from May 7, 2009.  If either of these benefits remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

4. Also, the Veteran should be provided a Statement of the Case that addresses the issues of whether new and material evidence has been received sufficient to reopen previously denied claims for service connection for left eye and left thumb disabilities and the issues of entitlement to increased ratings for the service-connected degenerative changes of the cervical spine, residuals of a fracture of the right index finger with posttraumatic arthritis, and degenerative joint disease of both knees.  If, and only if, the appeal is perfected by a timely filed substantive appeal, should these issues be certified to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


